Case: 1:16-cv-10632 Document #: 132 Filed: 04/09/19 Page 1 of 1 PageID #:2826

                    UNITED STATES DISTRICT COURT
          FOR THE Northern District of Illinois − CM/ECF LIVE, Ver 6.2.2
                               Eastern Division

Annemarie Tarara, et al.
                                    Plaintiff,
v.                                                     Case No.: 1:16−cv−10632
                                                       Honorable Robert M. Dow Jr.
Treehouse Foods, Inc., et al.
                                    Defendant.



                        NOTIFICATION OF DOCKET ENTRY



This docket entry was made by the Clerk on Tuesday, April 9, 2019:


        MINUTE entry before the Honorable Robert M. Dow, Jr: Defendants' agreed
motion for extension of time [123] and motion for leave to file under seal [127] are
granted. Plaintiff's motion to certify class [125] is taken under advisement. Case is to
proceed according to the schedule set out in Exhibit A to Docket Entry 123. After review
of the full briefing on the motion for class certification, which is due to be completed on
5/17/2019, the Court will determine whether to issue a ruling by mail or set the matter for
motion hearing. Notice of motion date of 4/10/2019 is stricken and no appearances are
necessary on that date. Mailed notice(cdh, )




ATTENTION: This notice is being sent pursuant to Rule 77(d) of the Federal Rules of
Civil Procedure or Rule 49(c) of the Federal Rules of Criminal Procedure. It was
generated by CM/ECF, the automated docketing system used to maintain the civil and
criminal dockets of this District. If a minute order or other document is enclosed, please
refer to it for additional information.
For scheduled events, motion practices, recent opinions and other information, visit our
web site at www.ilnd.uscourts.gov.
